Smith, C. J.,
delivered the opinion of the court.
No judgment should have been rendered against the county of Covington in the court below, not only because the county had been formally dismissed as a party defendant,- but for the further reason that the evidence disclosed no liability on its part.
The judgment of the court below is reversed, and the cause dismissed, in so far as it affects the county. In all other respects the judgment is affirmed, and will remain in full force and effect.

Affirmed.